COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Dornice Hart v. Anthony J. Mills

Appellate case number:     01-21-00059-CV

Trial court case number: 2004-14056

Trial court:               247th District Court of Harris County

        On January 29, 2021, appellant, Dornice Hart, filed a notice of appeal from the trial court’s
January 7, 2021 judgment. The clerk’s record was filed March 11, 2021, but the reporter’s record
has not been filed in this case. See TEX. R. APP. P. 35.1 (setting deadline for filing of appellate
record). On May 5, 2021, appellant filed appellant’s brief. Because appellant’s brief was filed
prior to the complete filing of the appellate record, the filing of appellant’s brief was premature.
See TEX. R. APP. P. 38.6(a).
         Appellee, Ciandra Jackson, filed a letter brief with attachments on May 9 and 10, 2021 that
we construe as appellee’s brief. However, appellee’s brief is not due until 30 days after appellant’s
brief is filed. See TEX. R. APP. P. 38.6(b). Appellant filed an objection to appellee’s letter brief
and attachments on May 11, 2021.
       On May 20, 2021, counsel for appellee filed an unopposed motion to withdraw as counsel.
       Accordingly, we STRIKE appellant’s brief filed May 5, 2021. Appellant’s brief will be
due 30 days after the reporter’s record is filed. See id.
       Further, we STRIKE appellee’s letter brief and attachments filed May 9 and 10, 2021.
Appellee’s brief will be due 30 days after appellant files her brief. TEX. R. APP. P. 38.6(b).
Because we are striking appellee’s brief, appellant’s objection filed May 11, 2021 is denied as
moot.
       Further, we grant appellee’s unopposed motion to withdraw as counsel.
       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack______
                    Acting individually  Acting for the Court


Date: __May 27, 2021______